UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8411


GREGORY GREEN,

                  Petitioner - Appellant,

             v.

RAYMOND REED, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:08-cv-03254-RBH)


Submitted:    March 12, 2009                   Decided:    March 17, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregory          Green       seeks    to    appeal       the   district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                    The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of     appealability            will     not       issue   absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)            (2006).         A    prisoner       satisfies      this

standard   by    demonstrating            that       reasonable       jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                 Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We     have      independently          reviewed      the    record    and

conclude      that     Green        has    not        made    the     requisite      showing.

Accordingly,      we      deny      a     certificate         of     appealability,        deny

Green's motion for relief, and dismiss the appeal.                                We dispense

with oral argument because the facts and legal contentions are

adequately      presented        in      the    materials       before      the    court    and

argument would not aid the decisional process.

                                                                                    DISMISSED



                                                 2